Title: To James Madison from Richard Rush, 25 September 1821
From: Rush, Richard
To: Madison, James


                
                    Dear sir.
                    London September 25. 1821.
                
                The last number of the Edinburgh Review having just come out, I have great pleasure, whilst making up my despatches for the October packet, in sending it to you. It may probably be the means of putting you in possession of it rather sooner than you would otherwise see it, and I know the interest you will take in casting your eye over the article on Godwin’s work. These great northern criticks, it will be perceived, treat it with as little ceremony, as he treated Malthus, and certainly whatever leaning I may have had towards some parts of Godwins theories, is rebuked sharply enough in this Review. I have had a partiality for Godwins pen so long, that its very errors perhaps (and whose has had more with all its genius?) make more impression upon me than they should. I think that the Reviewers, with all their ability, handle his book somewhat too succinctly in their known devotion to the doctrines of Malthus. There are some other articles in this number of the Review, that may perhaps attract your attention, especially that on capital punishments, and the one on degrading the standard of money.
                Mrs Rush has lately added another son to our flock. This has enabled me to gratify a wish which both she and I have long cherished, of giving to one of our boys the name of Madison. On this occasion I cannot help concluding with the remark, that however I may have faltered between some parts of the theory of Godwin and Malthus, the practice in my own family looks so wholly to the support of the latter, that, in the course of a few years more, (matters going on as they have gone,) I must needs become his ardent disciple!
                Asking our kind compliments to Mrs Madison, I remain, dear sir, with my constant attachment and respect most faithfully yours
                
                    Richard Rush
                
            